Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.	This office action is in response to an amendment received on 2/12/21 for patent application 16/557,622.
2.	Claims 1, 6, 7, 9, 10, 11, 14, 15, 17,18 19, 23 are amended.
3.	Claims 8, 16, 24 are cancelled.
4.	Claims 25-27 are new.
5.	Claims 1-7, 9-15, 17-23, 25-27 are pending.

	                                   Response to Arguments
Applicant argues#1
 Applicant respectfully submits that the pending claims are not directed to a “commercial transaction (transferring funds between a sender and recipient)”. Office Action at 5-6. As an example, amended independent Claim 1 relates to a novel method for identifying the intent of and parties to be involved in a monetary transaction on a payment service system, where the intent is identified by a third-party communication platform based on the content and context of a message and one or more additional messages entered by a user on the communication platform, in part by identifying a unique payment proxy in the message and additional messages. In response to identifying the indication of intent, the third-party communication platform sends a notification of the intent to the payment service system via an application programming interface. The payment service system then parses the content of the message to identify the unique payment proxy, identifies a recipient financial account 
Examiner Response
Examiner respectfully disagrees.
Firstly,  just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLC v Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Indeed, "[the 'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting "the Government's invitation to substitute §§ 102,103, and 112 inquiries for the better established inquiry under § 101"). Here, the jury's general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.
The limitations (identifying the intent of and parties to be involved in a monetary transaction on a payment service system, where the intent is identified by a third-party communication platform based on the content and context of a message and one or more additional messages entered by a user on the communication platform, in part by identifying a unique payment proxy in the message and additional messages. In response to identifying the indication of intent) is 
The third party communication platform and the payment service system are hardware components recited at a high level of generality and are being used as a tool to implement the identified abstract ide.
The limitations (parsing the content of the message to identify the unique payment proxy; identifies a recipient financial account associated with the unique payment proxy, identifies a sender financial account based on the context of the message, and initiates the monetary transaction) is part of the identified abstract idea.
The rejection is maintained.
Applicant argues#2
This is not merely an abstract idea. It is not by itself a mathematical concept, one of the enumerated methods of organizing human activity, or a mental process. 2019 Guidance at 52-53. This is at least demonstrated by the recitation of limitations relating to the detailed technical process of identifying the intent to initiate a monetary transaction based on the content and context of the message and additional messages; notifying the payment service system of the intent via an application programming interface provided by the payment service system; and automatically identifying the parties to the monetary transaction based on the content and context of the message. These limitations — such as receiving, by a payment service system from a computer system associated with a third-party communication platform, a notification of an intent to initiate a monetary transaction in a message entered by a user of the third-party communication platform, wherein the intent was identified based on an evaluation of a context of the message and content of the message compared with a context of one or more additional messages entered by the user and content of the one or more additional messages, the evaluation including an identification of a unique payment proxy, and wherein, in response to identifying the intent, the third-party communication platform sends the notification of the intent to the payment service system by communicating via an application programming interface maintained by the payment service system, the notification of the intent comprising a portion of the content of the message and the context of the message; parsing, by the payment service system, the portion of the content of the message to identify the unique payment proxy; identifying, by the payment service system, a recipient financial account associated with the unique payment proxy; and identifying, by the payment service system, a sender financial account based on the context of the message — bear no inherent relationship to a mathematical concept, a method of organizing human activity, or a mental process. These elements relate instead to particular arrangements and functions for modules of a payment service system, including through its interactions with a third-party communication platform, configured for the specialized operations for receiving an identified intent to initiate a monetary transaction via an application programming interface, parsing the content and context of a message to identify a unique payment proxy, and automatically identify the parties to a monetary transaction.
Examiner Response 
Examiner respectfully disagrees.
The limitations  in bold, (receiving, by a payment service system from a computer system associated with a third-party communication platform, a notification of an intent to initiate a monetary transaction in a message entered by a user of the third-party communication platform) is part of the identified abstract idea.
The payment service system and the third party communication platform are being used as tools to implement the identified abstract idea.
The limitations, (wherein the intent was identified based on an evaluation of a context of the message and content of the message compared with a context of one or more additional messages entered by the user and content of the one or more additional messages, the evaluation including an identification of a unique payment proxy)  as explained above is generally linking the identified abstract idea to a particular technological environment (intent and context detection technology).
The bolded limitations, (and wherein, in response to identifying the intent, the third-party communication platform sends the notification of the intent to the payment service system by communicating via an application programming interface maintained by the payment service system, the notification of the intent comprising a portion of the content of the message and the context of the message) is part of the identified abstract idea.
The third party communication platform and the application programming interface of the payment service system are being used as a tool to implement the identified abstract idea.
The bolded limitations, (parsing, by the payment service system, the portion of the content of the message to identify the unique payment proxy; identifying, by the payment service system, a recipient financial account associated with the unique payment proxy; and identifying, by the payment service system, a sender financial account based on the context of the message ) are part of the identified abstract idea.
The rejection is maintained.



Applicant argues#3
Step 2A, Prong Two - The Claims Recite an Integration of Any Alleged Judicial Exception into a Practical Application
To the extent that the pending claims recite a judicial exception the Claims further recite particular limitations that integrate the judicial idea into a practical application and thus, the claims do not satisfy the Prong Two of the revised Step 2A analysis. Prong Two of Step 2A requires examiners to: (a) identify any additional elements beyond the judicial exceptions; and (b) evaluate the additional elements individually and in combination to determine whether they integrate the exception into a practical application. 2019 Guidance at 54-55. Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. Id. at 55. If the recited exception is integrated into a practical application of the exception, then the claim is deemed eligible at Step 2A, Prong Two. Id.
Here, the Examiner asserts that the “ judicial exception is not integrated into a practical application. ... In particular, the claims only recite the additional element of a processor,  computer system and communication platform. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment (electronic funds transfer) or field of use (conducting payment transactions between two parties).” Office Action at 6-7. Applicant respectfully disagrees.
Considering all the “additional elements recited in the claim beyond the judicial exceptions,” the claim, as a whole, integrates the alleged judicial exception into a practical application. The additional limitations in the claim, e.g., those limitations which cannot be reasonably asserted as directed to solely to transferring funds between a sender and a recipient, in fact impose a meaningful limit on any alleged judicial exception and are necessary for achieving the technical improvements represented in the claims and specification. Applicant submits that the remaining limitations, e.g., limitations relating to the actions of the payment service system and third-party communication platform identifying the intent to enter a monetary transaction, communicating and receiving the notification of the intent, and identifying the parties to the monetary transaction and their financial accounts based on the content and context of messages included in the notification of the intent are more than mere generic computing systems. These limitations provide particular requirements of components specifically configured to affect the technological advancements described in the Specification and recited in the claims. At a minimum, the claims include limitations that reflect an improvement to the functioning of payment service systems and communication platforms and implement any alleged abstract idea with, or use the idea in conjunction with, a particular machine that is integral to the claim. 2019 Guidance at 55. The Specification, in at least paragraphs 0019-0024, 0050-0051, and 0101, discusses the significant technological advantages of the described systems and methods over existing systems and methods.
Thus, the claims represent the practical application of any alleged judicial exception. As such, Step 2A, Prong Two is not satisfied, and cannot be satisfied, which concludes the eligibility analysis. 2019 Guidance at 54 (“When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible.”).
Examiner Response
Examiner respectfully disagrees.
There is no improvement to the functioning of payment systems and communication platforms.
The instant specification in paras 50-51 that applicant refers to describes cash tag technology for parsing of a message to determine intent and based on the content and context of the message.
The additional elements in the claim (the payment service system, the third party communication platform, the application programming interface) are all recited at a high level of generality and as such are tools to implement the identified abstract idea, see paragraphs 24, 56, 30, 31, 30).
The payment systems and communication platforms, using the cash tag technology are operating in their ordinary capacity and are being used as a tool to implement the identified abstract idea.
Therefore there are no additional elements in the claim that are indicative of integration into a practical application.
The rejection is maintained.
Applicant argues#4
Step 2B - The Claims Recite Significantly More than the Alleged Judicial Exception
Even if Claim 1 were properly held to be directed to a judicial exception, the claims provide an ‘“inventive concept,’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent’” upon the alleged abstract idea. Alice Corp., 573 U.S. at 217-218 (quoting Mayo, 566 U.S. at 72-73). The Examiner states that the claims do not include anything significantly more than the cited judicial exception of “a commercial interaction (transferring funds between a sender and a recipient).” Office Action at 5, 7-8. The Examiner asserts that any additional elements “when considered separately and as an ordered combination, ... do not add significantly more (also known as an “inventive concept”) to the exception. ... [T]he additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Office Action at 7-8. Applicant respectfully disagrees.
“[I]f a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).” 2019 Guidance at 56. Examiners should consider “whether an additional element or combination of elements ... [a]dds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present.” Id. Limitations that are insufficient include adding the words “apply it” (or an equivalent) with an abstract idea or mere instructions to implement the abstract idea on a generic computer or requiring a generic computer to perform generic computer functions. On the other hand, limitations that may be sufficient include improvements to another technology or technical field (e.g. a mathematical formula applied in a specific rubber-molding process), improvements to the functioning of the computer itself, and meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Alice Corp., 573 U.S. at 225-226.
Even if an Examiner “had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B.” Id. Similarly, a claim that has been determined not to integrate a judicial exception into a practical application of the exception “may nonetheless include additional subject matter that is unconventional and thus ‘an inventive concept’ at Step 2B.” Id.
Applicant submits that the claims includes several specific features that are significantly more than merely “transferring funds between a sender and a recipient.” As discussed herein, the claims provide a specific, technically-implemented way of identifying the intent to conduct, and the financial accounts of parties to be involved in, a monetary transaction on a payment service system through interactions held on a third-party communication platform. The combination of the steps in Claim 1, for example, operates in a non-conventional and non-generic way to facilitate a payment transaction, where the intent for the monetary transaction is identified by a third-party communication platform based on the content and context of a message and one or more additional messages entered by a user on the communication platform, in part by identifying a unique payment proxy in the message and additional messages. In response to identifying the indication of intent, the third-party communication platform sends a notification of the intent to the payment service system via an application programming interface. The payment service system then parses the content of the message to identify the unique payment proxy, identifies a recipient financial account associated with the unique payment proxy, identifies a sender financial account based on the context of the message, and initiates the monetary transaction accordingly. In combination, the recited steps (e.g., receiving, by a payment service system from a computer system associated with a third-party communication platform, a notification of an intent to initiate a monetary transaction in a message entered by a user of the third-party communication platform, wherein the intent was identified based on an evaluation of a context of the message and content of the message compared with a context of one or more additional messages entered by the user and content of the one or more additional messages, the evaluation including an identification of a unique payment proxy, and wherein, in response to identifying the intent, the third-party communication platform sends the notification of the intent to the payment service system by communicating via an application programming interface maintained by the payment service system, the notification of the intent comprising a portion of the content of the message and the context of the message; parsing, by the payment service system, the portion of the content of the message to identify the unique payment proxy; identifying, by the payment service system, a recipient financial account associated with the unique payment proxy; and identifying, by the payment service system, a sender financial account based on the context of the message) are not merely utilized as tools to implement the abstract idea as “apply it” instructions, but instead set up a sequence of events that address unique problems associated with accurately and efficiently facilitating payment transaction on disparate platforms with limited native access provided to a payment service system. Thus, as in Bascom Global Internet v. AT&T Mobility LLC, the claimed combination of additional elements presents a specific implementation of the abstract idea. 827 F.3d 1341, 1353 (Fed. Cir. 2016).
For at least these reasons, Applicant respectfully requests the Examiner to withdraw the rejection of Claims 1-24 under 35 U.S.C. § 101 and to allow the pending claims.
Examiner Response
Examiner respectfully disagrees.
The argument pertaining to the  limitations, (receiving, by a payment service system from a computer system associated with a third-party communication platform, a notification of an intent to initiate a monetary transaction in a message entered by a user of the third-party communication platform, wherein the intent was identified based on an evaluation of a context of the message and content of the message compared with a context of one or more additional messages entered by the user and content of the one or more additional messages, the evaluation including an identification of a unique payment proxy, and wherein, in response to identifying the intent, the third-party communication platform sends the notification of the intent to the payment service system by communicating via an application programming interface maintained by the payment service system, the notification of the intent comprising a portion of the content of the message and the context of the message; parsing, by the payment service system, the portion of the content of the message to identify the unique payment proxy; identifying, by the payment service system, a recipient financial account associated with the unique payment proxy; and identifying, by the payment service system, a sender financial account based on the context of the message) has been addressed above, see the Response to Applicant argues#2 above.
The rejection is maintained.
 Applicant argues#5
Even if the proposed Katzin-Cozens combination were proper, it would still fail to disclose, teach, or suggest all of the limitations of independent Claims 1, 9, and 17. As an example, the proposed Katzin-Cozens combination fails to disclose, teach, or suggest receiving, by a payment service system from a computer system associated with a third-party communication platform, a notification of an intent to initiate a monetary transaction in a message entered by a user of the third-party communication platform, wherein the intent was identified based on an evaluation of a context of the message and content of the message compared with a context of one or more additional messages entered by the user and content of the one or more additional messages, the evaluation including an identification of a unique payment proxy, and wherein, in response to identifying the intent, the third-party communication platform sends the notification of the intent to the payment service system by communicating via an application programming interface maintained by the payment service system, the notification of the intent comprising a portion of the content of the message and the context of the message, as independent Claim 1 recites. Neither Katzin nor Cozens discloses using the context of the message and additional messages between the payment sender and recipient to detect an intent to transfer money. 
Examiner Response
Applicant’s argument is persuasive, the 35 U.S.C 103 rejection for claims 1,9, 17 are hereby withdrawn.

Applicant argues#6
None of the other cited references, taken alone or in combination, remedy the deficiencies in the proposed Katzin-Cozens combination. As an example, U.S. Patent No. 10,783,513 (“Davis”), is directed to “an integrated message and payment system” where the payment system aspects have direct access to the full text of messages sent between users. See Col. 5, lines 24-37. Similarly, embodiments of the SocialPay system described in Katzin require direct access to the messages and social network of the user, requiring the user to login to the social network to provide this access. See Para. 0044, 0046 (“the SocialPay server may use login credentials provided by a user to automatically simultaneously and permanently be logged in reading every social message/post entered by the user”). Thus, in the hypothetical combination involving Katzin and Davis, there is no motivation for a payment service system receiving, from a computer system associated with a third-party communication platform, a notification of an intent to initiate a monetary transaction in a message entered by a user of the third-party communication platform, where the third-party communication platform sends the notification of the intent to the payment service system by communicating via an application programming interface maintained by the payment service system because there is no need to provide for a third-party communication platform as the payment service system and communication platform are fully integrated.
Applicant respectfully requests the Examiner to allow independent Claims 1, 9, 17, and all their dependent claims.
Examiner Response
Applicant’s argument is persuasive, the 35 U.S.C 103 rejection for claims 1,9, 17 are hereby withdrawn.
                                           Claim Rejections- 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15, 17-23, 25-27  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, in lines 5-6, “wherein the intent was identified based on an evaluation of a context of the message”.
	Claim 1 in lines 7-8, recites, “wherein in response to identifying the intent, the third party communication platform sends the notification of the intent….”
	It is unclear to Examiner how the intent was already identified in the first instance, and in the second instance it is being identified in the present tense (to identifying).
	Claim 1 further recites in lines 14-21 (the parsing step (parsing by the payment service system… such that the currency indicator appears before the string).
It is unclear how the context of the message and content of the message was evaluated  before the parsing of the content of the message?
The parsing steps would have to be performed prior to the evaluation of the content context of the message.
	Claims 2-7, 25-27 are being rejected using the same rationale as claim 1, as they fail to cure the deficiency of claim 1.
	Claim 9, recites the same limitations as claim 1, and is being rejected using the same rationale as claim 1.
	Claims 10-15 are being rejected using the same rationale as claim 9, as they fail to cure the deficiency of claim 9.
	Claim 17, recites the same limitations as claim 1, and is being rejected using the same rationale as claim 1.
	Claims 18-23 are being rejected using the same rationale as claim 17, as they fail to cure the deficiency of claim 17.
	                                        Double PatentingThe nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).3. Claims 1, 9, 17 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1,16,21 of US Patent 10,402,794 to Grassadonia et al (US Patent application no, 14/754,362).4. Although the conflicting claims are not identical, they are not patentably distinct from each other.Claims 1,16,21 of US Patent 10,402,794 recites all the limitations of claims 1, 9, 17 of the instant application. However in the instant application the limitations related to the payment service system associated with a social networking system and determination of the particular context associated with content of the user message performed by a statistical parsing model, and a confirmation prompt rendered at the payment platform is not disclosed.
5. However it would have been obvious to a person of ordinary skill in the art to modify claims 1, 16, 21 of US Patent 10,402,794 by removing these limitations and thereby resulting in the claims of the present application, since the claims of the present application and the claims recited in the Patent document indeed do perform a similar function. 








Note: claims 25-26 are not being rejected under 35 U.S.C 101.

                                         Claim Rejections- 35 U.S.C § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-7, 9-15, 17-23, 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system or method or computer readable medium, which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified system Claim 9 as the claim that represents the claimed invention for analysis and is similar to method, and computer readable medium claims Claim 1& 17.
Claim 9 recites the limitations of:  
A payment service system comprising: one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the payment service system to: 
receive, from a computer system associated with a third-party communication platform, a notification of an intent to initiate a monetary transaction in a message entered by a user of the third-party communication platform, wherein the intent was identified based on an evaluation of a context of the message and content of the message compared with a context of one or more additional messages entered by the user and content of the one or more additional messages, the evaluation including an identification of a unique payment proxy, and wherein, in response to identifying the intent, the third-party communication platform sends the notification of the intent to the payment service system by communicating via an application programming interface maintained by the payment service system, the notification of the intent comprising a portion of the content of the message and the context of the message;
parse the portion of the content of the message to identify  the unique payment proxy based on a syntax comprising: 
a currency indicator that corresponds to a particular currency of a plurality of currencies; and a string of one or more characters, wherein the characters comprise letters or numbers, wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string; 
identify a recipient financial account associated with the unique payment proxy; identify a sender financial account based on the context of the user message; and 
initiate a transfer of a payment amount between the sender financial account and the recipient financial account associated with the unique payment proxy in accordance with the monetary transaction.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (transferring funds between a sender and a recipient), (e.g., receive, a notification of an intent to initiate a monetary transaction in a message,  wherein the intent was identified based on an evaluation of a context of the message, the evaluation including an identification of a unique payment proxy, and wherein, in response to identifying the intent, sends the notification of the intent; parse the portion of the content of the message to identify  the unique payment proxy based on a syntax comprising: a currency indicator that corresponds to a particular currency of a plurality of currencies; and  	a string of one or more characters, wherein the characters comprise letters or numbers, wherein the currency indicator and the string are concatenated such that the currency indicator appears immediately before the string; identify a recipient financial account associated with the unique payment proxy; identify a sender financial account based on the context of the user message; and initiate a transfer of a payment amount between the sender financial account and the recipient financial account associated with the unique payment proxy in accordance with the monetary transaction).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
Claims 1,17 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
In particular, the claims only recite the additional element of a processor, a payment service system computer system, third party communication platform, and application programming interface.
Furthermore, the payment service system, the third party communication platform, and application programming interface are being used as tools to implement the identified abstract idea.
The additional  limitations, (wherein the intent was identified based on an evaluation of a context of the message and content of the message compared with a context of one or more additional messages entered by the user and content of the one or more additional messages, the evaluation including an identification of a unique payment proxy) is generally linking the identified abstract idea to a particular technological environment (intent and context detection technology).
The computer hardware is recited at a high-level of generality (/.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment (electronic funds transfer and intent and context detection technology) or field of use (conducting payment transactions between two parties).
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application) and Applicant’s specification in paragraphs 21, 22,  52-60,  discloses computing devices, communication network, computer system recited at a high level of generality which are being used as tool to implement the identified abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, 17 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 9, 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-8, 10-16, 18-23, 27 which further define the abstract idea that is present in their respective independent claims 1, 9, 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-8, 10-16, 18-23, 27 are directed to an abstract idea. Thus, claims 1-7, 9-15, 17-23, 27 are not patent-eligible.





                                                No Prior Art Rejections
Based on prior art search results, the prior art of record neither anticipates or renders obvious the claimed subject matter as a whole either taken in combination, does not teach, “wherein the intent was identified based on an evaluation of a context of the message and content of the message compared with a context of one or more additional messages entered by the user and content of the one or more additional messages, the evaluation including an identification of a unique payment proxy, and wherein, in response to identifying the intent, the third-party communication platform sends the notification of the intent to the payment service system by communicating via an application programming interface maintained by the payment service system, the notification of the intent comprising a portion of the content of the message and the context of the message”.

The closest prior art of record, US 2012/0158589 to Katzin et al. herein Katzin, discloses, “The SOCIAL MEDIA PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS ("SocialPay") transform message posts to social networks via SocialPay components into payment transaction receipts social merchant-consumer bridging offers. In one implementation, the SocialPay obtains a user social pay initiation trigger, and obtains user social data from a social networking site. The SocialPay identifies a social pay command within the user social data. In one implementation, the SocialPay, in identifying the social pay command within the user social data, parses the user social data, and extracts a social pay command string within the user social data. The SocialPay determines a payor identifier, a payee identifier, and a payment amount using the social pay command string. Based on the identified social pay command, the SocialPay initiates a funds payment transaction”
The closest prior art of record, US Patent 8,762,272 to Cozens et al. herein Cozens, discloses,” An email payment system and method to provide users with the ability to initiate and send payments to one more recipients via email messaging. A user interface is provided in an email client that allows a user to insert payment with the email. Payment details are collected through one or more payment modals displayed in the email client. A payment object is inserted into the body of the email and is displayed to both the sender and recipient. The payment details captured in the payment object are communicated to a payment processor. The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts. A status of the payment transaction is tracked and displayed within the payment object of the emails residing in both the sender and recipient email client.
The closest prior art of record, US Patent 10,108,940 to Koloski et al, herein Koloski discloses, “ Systems and methods which utilize one or more social networking systems when creating, funding, and/or notifying a party of a transaction are provided. In accordance with one aspect, a money transfer transaction may be staged by a user whereupon a link corresponding to the staged transaction may be posted to one or more social networking services in order to allow for multiple users to access and fund the staged transaction. Additionally, in some aspects a user of a social networking service may generate a comment or post which then automatically triggers the staging of a money transfer transaction. Moreover, social networking services may be utilized to provide various notifications regarding money transfer transactions.”
The closest prior art of record, US Patent 10,783,513 to Davis discloses, “ The present disclosure relates to systems, methods, and devices for sending and receiving payments using an integrated payment and messaging system. In particular, the integrated payment and messaging system allows users to send and receive electronic payments as well as exchange messages. Additional implementations involve facilitating payment transaction by inferring payment events. Still further implementations involve facilitating payment transactions between groups of users. In addition to the foregoing, one or more implementations allow a user to initiate payment transactions without first providing a payment credential.”
 



	                                                CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        5/8/2021